F I N A L   A C T I O N

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
	Upon full consideration and updated search to the claims filed 6/08/2022, the following is the current claim status:
Claims pending are 1-3, 7, 9-14, 19-24 and 26-29.
	Claims rejected are 1-2, 7, 9-14, 21-24 and 26-29.
	Claims allowed are 3 and 19-20 as previously indicated.

CLAIM INTERPRETATION
	Examiner maintains the 35 U.S.C. 112(f) interpretation to claims 9, 11 and 13 as previously discussed in last Office Action (mailed 12/14/21).


Response to Arguments
Applicant's arguments (pages 19-46) filed on 6/08/2022 with respect to the claims (previous presented claims 1-2, 7, 9-14, 21-23 & 26, amended claim 24 and new claims 27-29) have been fully considered but they are not persuasive.
EXAMINER NOTES that Applicant has not pointed out any specific limitation believed to be allowable over the previous prior art of record. Instead Applicant argues against the prior art “obviousness” combinations made, and that it would not be obvious to one of ordinary skill in the art to combine the prior art of record to produce a digital camera having an interchangeable lens, fixed dustproof plate sealing an enclosed air/gas and electronic viewfinder (EVF) display.

 APPLICANT’s ARGUMENTS CHALLENGES: 
--the “first interpretation rejection” prior art combination of Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870)
--the “second interpretation rejection” prior art combination of Olympus (JP 2000-241869) in view of Kato (US 2002/0012061) in view of Karaki (US 2004/0075870)

Upon careful review of Applicant’s arguments, Examiner considers the arguments to be a piecemeal analysis of the prior art references. Furthermore, it has been held that one cannot show non-obviousness by attacking references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971) References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). 
PRIMARY ART Olympus teaches BOTH kinds of DUST COVERS (e.g. FIXED 17/56 or MOVABLE 63/64) may be used with a DETACHABLE LENS 20 in view of respective Figures 1-3 and Figure 5. (Emphasis Added).
	Furthermore, Examiner points out that the purpose of a FIXED dustproof plate (as taught by PRIMARY ART Olympus, Abstract & Figures 1 & 2) is to keep the INTERNAL housing (with imager sensor) in an airtight state and PREVENT DUST from ENTERING when a DETACHABLE LENS is being REMOVED / EXCHANGED. Using a dustproof plate with a detachable lens concerns dust prevention AND is not tied to a mutually inclusive/exclusive reason why only a Optical Viewfinder (OVF) or only a EVF display can be used with such a digital camera. One of ordinary skill in the art at the time the invention was made would consider it obvious to combine any SECONDARY ART (i.e. Marcus or Kato) camera teaching of a detachable lens used with an EVF display into suitable modification with the PRIMARY ART Olympus’ dust prevention detachable lens camera to produce a digital camera with a detachable lens, fixed dustproof plate having EITHER / BOTH a EVF display and/or OVF for the motivated reason of preventing dust entry from interfering with image capture quality while having a desirable visual check interface (optical / electronic) for aiming/viewing a target object to be captured in the analogous art of a digital camera with a detachable lens and viewfinder.
These obviousness combinations can be appreciated AMONGST the:
 --“First Interpretation Rejection” Olympus in view of Secondary Art (Marcus, US 2007/0025711) teaches a digital camera with a detachable lens may be used with an EVF display (Marcus, Fig.9: digital camera 102/202 with EVF LCD display 232 used with a “built-in lens” or “detachable lens” per para [0028]).
AND
--“Second Interpretation Rejection” Olympus in view of Secondary Art (Kato, US 2002/0012061) teaches a digital camera with a detachable lens may be used with BOTH an EVF display and OVF (Kato, Figures 1-2 & 7: digital camera 30/130 with detachable lens 14/114 used with BOTH an OVF 40/45/150/154 & EVF 115).

	As shown, each prior art combination teaches Applicant’s digital camera having an interchangeable lens, fixed dustproof plate and electronic viewfinder (EVF) display. Thus, given the well known prior art variations of how an OVF and EVF can be used with a detachable lens camera (over Marcus or Kato) AND Olympus’ variations on using a dustproof plate with a detachable lens camera – one of ordinary skill in the art as a matter of obviousness and at the time the invention was made could have easily conceived of Applicant’s argued claimed features found in independent claims 1-2, 7, 21 and 24.
Applicant’s amended claim 24 and new claims 27-29 only have PARTIAL SUPPORT, predominantly using language NOT FOUND in the WRITTEN DESCRIPTION. Applicant RELIES on an eyeball interpretation of what is shown in Figure 3 (below).

    PNG
    media_image1.png
    403
    442
    media_image1.png
    Greyscale


However, according to MPEP 2125, II. PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE.
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)

	Furthermore, claim 27 (lines 13-15 & lines 22-30), claim 28 (lines 19-29), and claim 29 (lines 14-24), are not supported by Applicant’s specification for comprising negative limitations by reciting analogous features to “only a gas” and “no mechanical reflex mirror” BETWEEN the dustproof plate AND image sensor.
	Thus, for above discussed reasons, claims 24 and 27-29 are further rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Putting aside the negative limitations, Examiner notes the features in claims 27-29 are considered obvious over the prior art combinations already cited on the record because it is well known for a DIGITAL CAMERA to be “mirrorless” or “reflex-mirrored” with a detachable lens which may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more COMPACT design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Furthermore, prior art of record also teaches one method/apparatus for sealing a camera body with enclosed DRY AIR / GAS as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Thus, the collective teachings over the prior art combination of Olympus in view of Marcus in view of Karaki would still meet Applicant’s negative limitations: 
“only a gas” and “no mechanical reflex mirror” BETWEEN the dustproof plate AND image sensor.



IN CONCLUSION, the Examiner maintains the rejection over the previous prior art of record. For a further explanation of the prior art teachings as it corresponds to Applicant’s amendments, see the 35 USC 103 rejection detailed in this Office Action.

The CURRENT STATUS of the CLAIMS are as follows:

Regarding claims 1, 2, 7, 21-24 and 26-29: since Applicant’s arguments were not found persuasive, Examiner maintains the 35 U.S.C. 103 rejection over the previous prior art Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870).

Regarding claims 1, 2 and 7: since Applicant’s arguments were not found persuasive, Examiner maintains the 35 U.S.C. 103 rejection over the previous prior art Olympus (JP 2000-241869) in view of Kato (US 2002/0012061) in view of Karaki (US 2004/0075870).

Regarding claims 9-14: since Applicant’s arguments were not found persuasive, Examiner maintains the 35 U.S.C. 103 rejection over the previous prior art Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870) in view of Clark (US 5,526,526) in view of Satoh (US 5,374,970).

	Independent claims 3, 19 and 20 are allowed as previously indicated in Final Office Action mailed 8-05-2020 (on pages 47-48) and Non-Final mailed 12-09-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 27-29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 24 (lines 12-22 & 28-36) recites (emphasis in bold): 
“a mount comprising a lens side mount portion and a camera side mount portion, the camera side mount portion being separate from the lens side mount portion and the camera side mount portion having a first diameter opening, the camera side mount portion attached to and positioned partially within the opening of said camera main body with the first diameter opening directly opposite said image pickup element and the camera side mount portion having a second diameter opening directly opposing and adjacent the first diameter opening and configured to be attached to and positioned adjacent the lens side mount portion of said mount; wherein the second diameter opening of the camera side mount portion adjacent the lens side mount portion is larger than the first diameter opening of the camera side mount portion positioned within the opening of said camera main body and said dustproof plate has a dimension larger than the first diameter opening of the camera side mount portion and said dustproof plate is placed adjacent and covering the second diameter opening of the camera side mount portion between the lens side mount portion and the camera side mount portion of said mount”. 
	Per lines 12-22 above -- while there is support for a CAMERA SIDE MOUNT configured to be attached to and positioned adjacent the lens side mount portion, there is NO SUPPORT for the CAMERA SIDE MOUNT having a first diameter opening configured to be attached to and positioned within the opening of said camera main body. Furthermore, this is a misleading claim, giving a false impression that Applicant’s camera mount itself is removably attached in the same sense that the lens is removably attached to the camera body. Figure 3 does not reasonably disclose and suggest these features (lines 15-17) to one of ordinary skill in the art. Thus, Examiner will interpret these features as being a fixed part of the camera body.
Furthermore, the written description does not disclose “first diameter opening” and “second diameter opening”, AND does not disclose “smaller/larger” sized diameter openings with respect to a structural relationship amongst the lens body, camera body and dustproof plate.
	It can only be gleamed from Applicant’s Figure 3, that each of the LENS BODY and CAMERA BODY may have multiple things that can be considered a diameter opening (i.e. optical pathway opening and mounting structure openings) but unclear what exactly are the smaller and larger diameter openings.

	Independent claim 27 (lines 13-15 & lines 22-30), claim 28 (lines 19-29), and claim 29 (lines 14-24), is not supported by Applicant’s specification and comprises various negative limitations. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph

	Examiner will interpret claims 27-29 to the degree as the same claimed features recited in claims 1, 2, 7, and 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 21-24 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870).

	As per INDEPENDENT CLAIM 1, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder (Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder “OVF” 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
a dustproof plate is fastened to the inner side of the mount so as to prevent dust or the like from entering the camera main body, the dustproof plate is fixed as the dustproof plate to a position just after the interchangeable lens in the camera main body(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). 	Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”. 
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). See Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner on NEXT PAGE.

    PNG
    media_image2.png
    782
    639
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.




	As per INDEPENDENT CLAIM 2, Olympus teaches a digital camera comprising: 
a camera main body having an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, an image pickup element placed at the inner rear surface on the rear portion of said camera body(Drawings 1 and 2: camera main body 12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to mount 16);
an interchangeable lens mount provided at the front portion of said camera main body(Drawings 1 and 2: a mount 16 for an interchangeable lens 20-23 is at a front portion of camera main body 12); 
and a dustproof plate fastened to the inner side of said interchangeable lens mount(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16.),
whereby dust is prevented from entering said camera main body at the time of interchanging an interchangeable lens(Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 and Abstract).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

As per INDEPENDENT CLAIM 7, Olympus teaches a digital camera capable of visually recognizing an image, comprising:
an image pickup element provided at an inner rear portion of a camera body(Drawings 1 and 2: image sensor 14 at inner rear of camera body 12);
a lens mount provided on the front of the camera body(Drawings 1 and 2: lens mount 16 at front of camera body 12); 
and a dustproof plate provided inside the lens mount and completely shielding the inside of the camera body from outside air(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered provided inside the lens mount 16 to shield inside camera body 12 from outside air),
wherein by installing the dustproof plate directly behind a taking lens, even if dust adheres to the surface of the dustproof plate, the influence of the dust can be avoided(See drawings 1 and 2 and Abstract: Olympus' fixed transparent cover 17 is directly behind a taking lens 20-23, the cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera capable of visually recognizing an image formed on an image pickup element by an electronic display”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

	As per INDEPENDENT CLAIM 21, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder (Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
a dustproof plate is fastened to the inner side of the mount so as to prevent dust or the like from entering the camera main body, the dustproof plate is fixed as the dustproof plate to a position just after the interchangeable lens in the camera main body(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). 	Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Regarding limitation:
 
“an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 
the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in independent claim 1 and Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Marcus to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

	As per claim 22, Olympus in view of Marcus in view of Karaki teaches the digital camera according to claim 21, wherein the AIR is NITROGEN or argon gas (Karaki: dry AIR is NITROGEN in view of para[0021 and 0057]).

As per claim 23, Olympus in view of Marcus in view of Karaki teaches a digital camera as in claim 7 wherein: said dustproof plate is configured and positioned sufficiently adjacent to the taking lens and sufficiently distant from said image pickup element (Olympus: Drawings 1 & 2: its apparent from the drawings that the transparent dustproof plate 17 is positioned close/adjacent to the lens 20/21 and positioned distant from the image sensor 14) so as to be in a portion of light beams emerging from an aperture of the taking lens that are least condensed wherein no portion of the image is blocked or omitted by the dust(Examiner considers this functional language to be inherent to the dustproof plate embodiments taught by Olympus -- Drawings 1 & 2: transparent dustproof plate 17 and image sensor 14 -- which was shown to have a similar structure to Applicant’s claimed invention. Therefore, if the structure is the same, it logically follows that the function will be the same.).

	As per INDEPENDENT CLAIM 24, OLYMPUS teaches a digital camera comprising: 
a camera main body having an inside and an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, said camera main body having an opening formed opposite the rear portion, and an image pickup element placed at the inner rear surface on the rear portion of said camera body opposite the opening (Drawings 1 and 2: camera main body 10/12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to camera body mount 16); 
a dustproof plate fastened to the camera side mount portion and positioned and held between the camera side mount portion and the lens side mount portion, wherein said dustproof plate is adjacent the lens side mount portion and forms a sealed structure of the inside of said camera main body (Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16 and makes an air-tight seal, see “dotted box region” annotated in Drawing 2 below);

[AltContent: rect]
    PNG
    media_image3.png
    316
    337
    media_image3.png
    Greyscale


Regarding the limitation: “whereby dust is prevented from entering said camera main body at the time of interchanging said interchangeable lens section”, Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 & para[0002-0004] & Abstract.
Regarding the limitation: “and attenuation of imaging light at said image pick up element caused by dust on said dustproof plate is reduced relative to dust located closer to said image pickup element”, this limitation is considered to be an inherent property of a camera’s optical path sharing a dustproof plate 17 positioned in front of an image sensor 14 as structurally taught by Olympus shown in drawings 1 & 2.
Additionally, the examiner points out that the immediate above limitations: “whereby dust is prevented from entering said camera main body at the time of interchanging said interchangeable lens section AND attenuation of imaging light at said image pick up element caused by dust on said dustproof plate is reduced relative to dust located closer to said image pickup element”, appear to be functional. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference Olympus teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation:

“an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”.

However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the motivated reason of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.

Regarding limitation: “a dry air injected into the sealed structure of the inside of said camera main body”, Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). See Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner BELOW.


    PNG
    media_image2.png
    782
    639
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
Regarding the claim 24 limitations (lines 12-22 & lines 28-36) which recites:
“a mount comprising a lens side mount portion and a camera side mount portion, the camera side mount portion being separate from the lens side mount portion and the camera side mount portion having a first diameter opening, the camera side mount portion attached to and positioned partially within the opening of said camera main body with the first diameter opening directly opposite said image pickup element and the camera side mount portion having a second diameter opening directly opposing and adjacent the first diameter opening and configured to be attached to and positioned adjacent the lens side mount portion of said mount, wherein the second diameter opening of the camera side mount portion adjacent the lens side mount portion is larger than the first diameter opening of the camera side mount portion positioned within the opening of said camera main body and said dustproof plate has a dimension larger than the first diameter opening of the camera side mount portion and said dustproof plate is placed adjacent and covering the second diameter opening of the camera side mount portion between the lens side mount portion and the camera side mount portion of said mount” – See 35 USC 112 rejection.  Olympus’ Drawings 1 & 2: interchangeable lens 20/21 with lens side mount 23 having a respective diameter that’s attachable to and positioned within opening at camera side mount 16 also having a respective diameter in camera main body 10/12. The camera main body 10/12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to camera body mount 16.  Furthermore, these features are also rejected over Olympus in view of Marcus in view of Karaki per obviousness rationale made over Olympus’ various teachings for a dustproof plate (Figures 1-2, 3 & 5 embodiments), and it only requires routine skill in the art to rearrange and lengthen the size of a dustproof plate as discussed in “Response to Arguments” per Non-Final action mailed 12/14/21);

	As per claim 26, Olympus in view of Marcus in view of Karaki teaches the digital camera according to claim 21, wherein the air is dry air (Karaki -- Figure 1 (annotated above) and para[0021]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING).






In regards to claims 27-29, see 35 USC 112 rejection discussed above.  Examiner is interpreting claims 27-29 to the degree as the same claimed features recited in claims 1, 2, 7, and 21-23, which were rejected as a matter of obviousness over the prior art combination of Olympus in view of Marcus in view of Karaki.

	As per INDEPENDENT CLAIM 27, Olympus in view of Marcus in view of Karaki teaches a digital camera comprising: 
a front of a camera main body has a mount that engages with a mount on the lens side to allow replacement of an interchangeable lens, an interior of the front of the camera main body is sealed with a dustproof plate made of glass or resin, an image sensor is mounted at a rear inside of the camera main body to capture images projected from the interchangeable lens, wherein the images captured by the image sensor can be displayed on an electronic display on a back of the camera main body, wherein even if dust adheres to an outside surface of the dustproof plate, the dust will not affect an image formed on the image sensor, wherein the interchangeable lens is in a fixed position relative to the digital camera and the interchangeable lens cannot move in any direction, up, down, left, or right (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23).
Furthermore, Olympus in view of Marcus in view of Karaki teaches wherein between the dustproof plate and the image sensor, there is only a gas that allows a shooting light to pass through, wherein the digital camera does not require a mechanical shutter, a reflex mirror, or a beamsplitter on the digital camera or the interchangeable lens; and wherein light rays passing through the interchangeable lens are not divided into the shooting light and an observation light, the shooting light is always bright and there is no strong sunlight entering through an eyepiece for observation light, and there is no scattered light inside the digital camera (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus in view of Karaki as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23).

	As per INDEPENDENT CLAIM 28, Olympus in view of Marcus in view of Karaki teaches a digital camera comprising: 
a mount is provided on a front of a camera main body and a mount on a lens side that engages with a mount on a camera side to enable replacement of various lenses, an interior of the camera main body is sealed with a dustproof plate made of glass or resin, an image sensor is mounted at a rear location inside the camera main body to capture images projected from the various lenses, wherein the images captured by the image sensor can be displayed on an electronic display mounted on a back of the camera main body, wherein even if dust adheres to an outside surface of the dustproof plate, the dust does not affect the captured images formed on the image sensor, wherein the interchangeable lens is fixed to the digital camera and cannot move in any direction, up, down, left, or right (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23).
Furthermore, Olympus in view of Marcus in view of Karaki teaches wherein the digital camera has no shutter on a surface between the dustproof plate and the image sensor, and there is no optical lens inside the dustproof plate to refract the light rays transmitted through the dustproof plate, but only a gas that passes light, so all light rays transmitted through the dustproof plate do not bend on the way and enter the image sensor straight, and wherein any lens can be used, from ultra-wide angle lenses to ultra-telephoto lenses, and the digital camera does not require any special lens design, and a general photographic lenses can be used (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus in view of Karaki as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23).

	As per INDEPENDENT CLAIM 29, Olympus in view of Marcus in view of Karaki teaches a digital camera comprising: 
a camera main body, a mount for an interchangeable lens on the front of the camera main body, which engages a mount of the interchangeable lens and supports the interchangeable lens, immediately behind the interchangeable lens is a dustproof plate inside the camera main body, and at a rear location inside the digital camera is an image sensor, the image sensor allows images captured by the image sensor to be displayed on an electronic display on a back of the camera main body, wherein the interchangeable lens is in a fixed position relative to the digital camera so that it cannot move in any direction, up, down, left, or right, wherein the digital camera does not require a reflector, beam splitter, or mechanical shutter as is the case with conventional cameras and dust on an outside surface of the dustproof plate does not affect the captured image (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23). 
Furthermore, Olympus in view of Marcus in view of Karaki teaches wherein there is only air or other light-conducting material between the dustproof plate and the image sensor, making it the simplest configuration possible, and wherein the digital camera is not equipped with a mechanism for transmitting and receiving image information before and after shooting using external devices such as ultrasonic, infrared, or electromagnetic waves (These limitations are rejected over the prior art combined teachings of Olympus in view of Marcus in view of Karaki as cited for analogous reasons discussed in claims 1, 2, 7, and 21-23).











Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) ) in view of Karaki (US 2004/0075870) in view of Clark (US 5,526,526) in view of Satoh (US 5,374,970).

As per claim 9, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 1. Regarding the claim 9 limitation: 
“means, communicatively connected to the inside and the external section of said camera main body, for mitigating a pressure difference between the inside and the external section”,
	Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 shown below:


    PNG
    media_image4.png
    267
    353
    media_image4.png
    Greyscale

Examiner further notes, Applicant’s pressure mitigation means/device provides appropriate pressure mitigation between the inside and outside of the camera body in environments having temperature change, altitude change, weather conditions and dew condensation (i.e. moisture) concerns per paragraph[0033 and 0051] of Applicant’s patent publication specification.
	Olympus does not teach Applicant’s claimed pressure mitigation means/device for mitigating a pressure difference between an inside and outside of Olympus’ sealed camera body AND does not teach such an air vent and flexible plate.
	However, it is well known in the prior art to use a pressure mitigation means/device (i.e. air vent and flexible plate) at the boundary between the inside and outside of a sealed-body portable electronic device in general in order to prevent structural damage and improve functional performance of the sealed-body portable electronic device in any ambient pressure environment. The prior art, Clark teaches a sealed-body portable electronic radio 10 having an air vent 20 and flexible plate 18 at the boundary of the sealed body used to equalize pressure (i.e. pressure mitigation) between the inside and outside of the sealed body 10 (see Figures 1, 1A, 2 and 2A) such that it does not become structurally/functionally damaged when it travels between changing pressure environments such as a change in altitude or ambient pressure in view of COL. 1, LINES 9-19; COL.5, LINE 53 – COL.6, LINE 2; COL.3, LINES 1-16 and COL.3, LINE 66 – COL.4, LINE 9. 
	Furthermore, while Clark’s flexible plate 18 may not be a flat-shaped thin plate as shown in Applicant’s Figure 6 (plate 62), it is also known in the prior art of cameras (as taught by Satoh) to use a pressure mitigation means/device having an air vent 4A and an air-permeable flexible flat-shaped thin plate 7 positioned at the rear boundary 4 of a sealed-body camera 1 as shown in Figures 1 and 9 (shown below). 

    PNG
    media_image5.png
    429
    440
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    333
    176
    media_image6.png
    Greyscale


Therefore, given the rationale to use a pressure mitigation means/device having a flexible plate and air vent for a sealed-body portable electronic device to withstand diverse ambient pressure environments as taught by Clark AND a known structural configuration for pressure mitigation (air vent and flexible thin plate) used in a camera as taught by Satoh, one of ordinary skill in the prior art would have been motivated to improve Olympus’ sealed-body camera to withstand diverse ambient pressure environments by modifying the sealed-body to include a pressure mitigation device (i.e. air vent and flexible thin plate) for the motivated reasons of enhancing the structural/functional integrity of the camera in the analogous art of portable electronic devices having a sealed-body.

	As per claim 10, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 1. Regarding the claim 10 limitation:
“a vent communicatively connected to an external section of the camera main body; and a flexible plate positioned between said vent and an internal section of the camera main body”
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 11, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 2. Regarding the claim 11 limitation:
“means, communicatively connected to an inside and an external section of said camera main body, for mitigating a pressure difference between the inside and the external section”.
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 12, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 2. Regarding the claim 12 limitation:
“a vent communicatively connected to an external section of said camera main body; and a flexible plate positioned between said vent and an internal section of said camera main body”.
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 13, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 7. Regarding the claim 13 limitation:
“means, communicatively connected to the inside and the outside air of an external section of the camera body, for mitigating a pressure difference between the inside and the external section”.
Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.

	As per claim 14, Olympus in view of Marcus in view of Karaki teaches the digital camera as in claim 7. Regarding the claim 14 limitation:
“a vent communicatively connected to the outside air of an external section of the camera body; and a flexible plate positioned between said vent and an internal section of the camera body”.  Examiner interprets this limitation to be Applicant’s Figure 6, flexible plate 62 (an air permeable material) and air vent 63 and thus this limitation is rejected for similar reasons in further combination with prior art Clark and Satoh as taught in claim 9.
Examiner provides a SECOND INTERPRETATION REJECTION to claims 1, 2 and 7 as discussed below over PRIOR ART -- KATO.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olympus (JP 2000-241869) in view of Kato (US 2002/0012061) in view of Karaki (US 2004/0075870).

	As per INDEPENDENT CLAIM 1, Olympus teaches a digital camera that visually checks an image to be imaged on an image pickup element on an optical viewfinder (Drawings 1 and 2: digital camera having image sensor 14 (i.e. image pickup element) and optical viewfinder 30/32 for visual checking of an image to be photographed. See Abstract.), 
wherein the image pickup element is provided at the rear portion of a camera main body(Drawings 1 and 2: image sensor 14 is positioned at inner rear of camera body 10/12. See Abstract.), 
a mount for an interchangeable lens is provided at the front portion of the camera main body(Drawings 1 and 2: camera body 10/12 front portion has a mount 16 for an interchangeable lens 20-23. See Abstract.), 
a dustproof plate is fastened to the inner side of the mount so as to prevent dust or the like from entering the camera main body, the dustproof plate is fixed as the dustproof plate to a position just after the interchangeable lens in the camera main body(Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. When the interchangeable lens 20-23 is attached, the dustproof plate 17 is positioned after it near the front surface of the camera body 10/12. See Abstract.). 	Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: 
“digital camera that visually checks an image to be imaged on an image pickup element on an electronic display”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user interface for a photographer in the analogous art of digital cameras using detachable lenses.
	
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

	As per INDEPENDENT CLAIM 2, Olympus teaches a digital camera comprising: 
a camera main body having an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, an image pickup element placed at the inner rear surface on the rear portion of said camera body(Drawings 1 and 2: camera main body 12 has an image sensor 14 positioned at the “inner rear surface on a rear portion” AND camera main body 12 has an opposing “inner front surface on a front portion” that is adjacent to mount 16);
an interchangeable lens mount provided at the front portion of said camera main body(Drawings 1 and 2: a mount 16 for an interchangeable lens 20-23 is at a front portion of camera main body 12); 
and a dustproof plate fastened to the inner side of said interchangeable lens mount(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered fastened to the inner side of mount 16.),
whereby dust is prevented from entering said camera main body at the time of interchanging an interchangeable lens(Olympus' transparent cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12, see drawings 1 and 2 and Abstract).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: “an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user interface for a photographer in the analogous art of digital cameras using detachable lenses.	
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

As per INDEPENDENT CLAIM 7, Olympus teaches a digital camera capable of visually recognizing an image, comprising:
an image pickup element provided at an inner rear portion of a camera body(Drawings 1 and 2: image sensor 14 at inner rear of camera body 12);
a lens mount provided on the front of the camera body(Drawings 1 and 2: lens mount 16 at front of camera body 12); 
and a dustproof plate provided inside the lens mount and completely shielding the inside of the camera body from outside air(Drawings 1 and 2: transparent cover “dustproof plate” 17. Olympus’ Abstract solution states: “the device is provided with transparent cover 17 arranged on the opening part of mount 16 so as to keep the internal cavity of the structure body in an airtight state when the interchangeable lens is detached”, and thus a dustproof plate 17 is considered provided inside the lens mount 16 to shield inside camera body 12 from outside air),
wherein by installing the dustproof plate directly behind a taking lens, even if dust adheres to the surface of the dustproof plate, the influence of the dust can be avoided(See drawings 1 and 2 and Abstract: Olympus' fixed transparent cover 17 is directly behind a taking lens 20-23, the cover 17 prevents dust-entry into camera body 10/12 during the exchange of interchangeable lens 20-23 by the cover 17 making an air-tight seal with camera body 10/12).
Olympus teaches an optical viewfinder (OVF) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display (EVF display) per the limitation: “digital camera capable of visually recognizing an image formed on an image pickup element by an electronic display”. 
However, it is also well known in the prior art for a digital camera with a detachable lens to be integrated with an EVF display or integrated with both an OVF & EVF display as discussed in Response to Arguments by the prior art Kato (Figures 1-2 and 7: detachable lens 14/114, OVF 40/150 and EVF display 115. See para[0061, 0085 and 0089-0092]. NON-MECHANICAL structure i.e. beam splitter 24/124 formed by two prisms 25/26 used as an ALTERNATIVE to using a MECHANICAL structure i.e. movable “reflex” mirror 180 in view of Figures 7, 15 & 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Olympus’ detachable lens camera having an optical viewfinder with Kato’s detachable lens camera having both an OVF & EVF display for the motivated reasons of enhancing the versatility of an image capture user interface for a photographer in the analogous art of digital cameras using detachable lenses.	
Regarding limitation:
 “an AIR is enclosed in a SPACE SEALED between the camera main body and said dustproof plate”,
 the Examiner evidences additional PRIOR ART to show one method/apparatus for sealing a camera body with enclosed DRY AIR as taught by Karaki (Figure 1 and para[0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). Also see Karaki’s annotated Figure 1 and highlighted portions of relevant paragraphs as cited by Examiner in Response to Arguments above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Kato to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.
	Regarding the limitation: dustproof plate made of “glass”, Olympus teaches a dustproof plate having a transparent composition but remains silent to specifying that the transparent composition is made from a glass. While, one of ordinary skill in the art would expect Olympus’ transparent composition to be at least made from conventional materials such as plastic or glass, Karaki’s dustproof plate 11 (Fig.1) is explicitly taught to have a “glass” composition as stated in para[0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dustproof plate’s glass composition teachings of Karaki into suitable modification with the dustproof plate’s transparent composition teachings of Olympus in view of Kato to produce a glass dustproof plate for the motivated reasons of preventing dust-entry while permitting the passage of light onto an image sensor in the analogous art of a digital camera.

















Allowable Subject Matter
Independent claims 3, 19 and 20 comprise allowable subject matter.
	
Regarding independent claim 3, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 3 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a flexible plate impermeable to air positioned between said vent and the inside of said camera main body”.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 19 that includes (with emphasis in bold): 
“A digital camera comprising: a vent hole placed through the inner rear surface of said camera main body to an air pressure outside of said camera main body; and an air impermeable flexible thin plate extending over an entire length of the inner rear surface of said camera main body and having one side exposed to the air pressure outside of said camera main body and an opposing side exposed to the inside of said camera main body, wherein said air impermeable flexible thin plate seals the inside of said camera main body between said dustproof plate and said air impermeable flexible thin plate from air outside of said camera main body”.

Regarding independent claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 20 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a bellows impermeable to air positioned between said vent and the inside of said camera main body”.


Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koizumi (US 2004/0142539) teaches a dirt-proof plate 30/32/34 that encloses/seals an optical portion 12 (i.e. image sensor 12 such as a CCD/CMOS) inside a sealed SPACE (Fig.2, shown below), wherein the sealed SPACE could be FILLED with dry air or nitrogen in view of para[0130 & 0133], in order to PROTECT the image sensor 12 from HUMIDITY or DIRT.

    PNG
    media_image7.png
    163
    338
    media_image7.png
    Greyscale

FIGURE 2
Smith (US 2003/0128397) discloses in Figure 1: camera body 10 is sealed with injected dry “atmosphere” air such as nitrogen at an opening 36 using an enclosure 126/128 with a vacuum source 130 during the process of adjusting an atmospheric pressure in view of para[0086-0088, 0101] and Figures 1, 3, 48-49.

Kato (US 2002/0012061) teaches a digital camera with a detachable lens 14/114 having BOTH and optical viewfinder (OVF) and electronic viewfinder (EVF) display which uses a NON-MECHANICAL structure (i.e. beam splitter 24/124 formed by two prisms 25/26) to control optical image light to a respective OVF 40/150 and respective image sensor 30/130 corresponding to an EVF display 115 as shown in (Figures 1-2, 5, 7 and 14-16) as an ALTERNATIVE to using a MECHANICAL structure (i.e. movable “reflex” mirror 180) as shown in Figure 17. See para[0061, 0063, 0085, 0089-0092 and 0118].
Kato’s Fig.7 embodiment may be used with a non-mechanical structure 124 (i.e. Fig.15) OR mechanical structure 180 (i.e. Fig.17) as shown below.

[AltContent: textbox (Detachable Lens 114)][AltContent: textbox (PRISM 124)][AltContent: textbox (OVF 150 )][AltContent: textbox (CCD 130 )][AltContent: textbox (EVF 115 )]
    PNG
    media_image8.png
    324
    464
    media_image8.png
    Greyscale

Kato’s Fig.7: non-mechanical structure “beam splitter prism” 124




    PNG
    media_image9.png
    130
    406
    media_image9.png
    Greyscale

Kato’s Fig.15: non-mechanical structure “beam splitter prism” 124

    PNG
    media_image10.png
    128
    388
    media_image10.png
    Greyscale

Kato’s Fig.17: mechanical structure “movable mirror” 180

	Shono (US 2001/0055488) also teaches a camera 10 having an interchangeable lens 12 and two electronic displays 15/24 in view of para[0027, 0031, 0062 and 0068] as shown in Figures 1-3. Figures 2 and 3 shown below:

    PNG
    media_image11.png
    565
    474
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    460
    470
    media_image12.png
    Greyscale

	Yoshioka (US 7,071,973) also teaches a camera 1 having an interchangeable lens 301 and an electronic display 212 as shown in Figures 2 and 3 below:


    PNG
    media_image13.png
    460
    446
    media_image13.png
    Greyscale
 	
    PNG
    media_image14.png
    451
    556
    media_image14.png
    Greyscale


Chiang (US 7432977) teaches using a dustproof cover 38 made of a transparent material such as glass or plastic to prevent dust from entering a camera assembly 30. See Figures 1 and 3.

Uchino (US 6392703) teaches using glass covers 50 to both protect an image sensor 2 and prevent dust-entry. The camera may have a display viewfinder 609. See Figures 1, 8 and 12. Teaches a glass dustproof cover 50/902 below:
		
    PNG
    media_image15.png
    239
    237
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    222
    232
    media_image16.png
    Greyscale


Kaneda (US 6,002,885) teaches a dust-prevention cover 310 is made from a transparent material such as glass. See Figure 11.

	Kawai (US 2004/0169761) teaches and SLR camera 10/12 having an interchangeable lens 14/14a and electronic display 42 as shown in Figures 1 and 2 in view of paragraphs[0077 and 0093].





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698